DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The substitute specification was received on 09/23/2021.  It is acceptable and has been entered.

Drawings
The drawings were received on 09/23/2021.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-4, 6, and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reasons for finding claims 14-20 allowable can be found in the Non-Final Rejection filed 06/30/2021 (pp. 7-8).
Claim 1 was amended to include allowable features from claim 10 into claim, as explained in the Non-Final Rejection filed 06/30/2021 (p. 7).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows for clarity only and does not substantively change the claims: 
(1) In claim 2, line 2, replace “measurement” with --measuring-- for consistency with claim 1.
(2) In claim 8, line 2 replace both occurrences of “measurement” with --measuring-- for consistency with claim 1.
(3) In claim 15, line 1, replace “measurement” with --measuring-- for consistency with claim 14.
(4) In claim 14, last line, replace “fabrication” with --fabricating-- for consistency with claim 1.

(5) In claim 16, line 1, replace “fabrication” with --fabricating-- for consistency with claim 1.
(6) In claim 17, line 1, replace “fabrication” with --fabricating-- for consistency with claim 1.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693.  The examiner can normally be reached on Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814